DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 1/15/2019.  
Claims 1-17, 19-20 and 23 have been amended.
Claims 18, 21-22 and 24 have been canceled.  
Claims 1-17, 19-20 and 23 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of PTCT/EP2017/067335, filed 7/11/2017 has been received and acknowledged.
The applicant’s claim for benefit of foreign application, GERMANY 10 2016 212 977.5, filed 7/15/2016, has been received and acknowledged.

Information Disclosure Statement
Information Disclosure Statement received 1/15/2019 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10-11, 19-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “the article contents.” As the preceding limitations do not recite article contents, or contents of an article, there is insufficient antecedent basis for this limitation in the claim.  Dependent claims 7 and 8 do not act to cure the deficiencies of claim 6 and are thereby rejected for at least the same rationale.

Claim 10 recites “identifying the article and/or an article group to be associated with the article, with the at least one device and based on the identification information.”  It is unclear what is meant by “identifying the article… to be associated with the article.”  More specifically, it is unclear how the article can be associated with itself, thus rendering the claim indefinite. Dependent claim 11 does not act to cure the deficiencies of claim 10, and are thereby rejected for at least the same rationale.



Claim 20 recites “the identification information” and “the article.”  However, as there is no recitation of identification information or an article in the preceding claim language, there is insufficient antecedent basis for these limitations in the claim.

Claim 23 recites “a computer-readable storage medium… which comprises program instructions that prompt a processor to execute and/or control a method according to claim 1.  It is unclear if “to execute and/or control” refers to the method steps of claim 1 or ancillary support by a processor, thus rendering the claim indefinite.  To ensure no ambiguity, Examiner suggest Applicant rewrite claim 23 to not reference claim 1.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 23 recites a computer readable storage medium, that is a physical object, which comprises a program. The specification only sets forth exemplary embodiments of computer readable storage media (see Fig. 5), and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a  transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 



Claims 1-17, 19-20 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 

Claims 1-17 and 19-20 are directed to a method (process), a system (machine or manufacture), respectively.  As such, the claims are directed to statutory categories of invention.
Claim 23, as shown above, does not recite a non-transitory medium, and thus is not directed to a statutory category of invention.  However, claim 23 is included in the analysis below in the interest of expedited prosecution.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites abstract limitations, including: determining identification information of an article; and ordering or triggering an order of the article based at least in part on the determined identification information of the article.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. ordering or triggering an order, based on determined information) and are therefore a method of organizing human activity. More specifically, other than reciting “with [the] at least one device”, nothing in the claim elements precludes the aforementioned steps from practically being performed by a human.
Claims 19 and 23, which incorporate the method according to claim 1, subsequently recite abstract limitations for the same reasons identified with respect to claim 1 above.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 recites the additional elements of: at least one device.  Claim 19 recites the additional elements of a device comprising at least one processor and at least one memory comprising computer program code.  Claim 23 recites the additional elements of a computer-readable storage medium, which comprises program instructions that prompt a processor to execute functions.  
As currently recited, the [at least one] device, and its associated elements (i.e. processor, medium, etc.), function to process data.  The functions of the at least one device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Subsequently, the claim computer components are merely invoked as tool to perform the abstract idea.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using at least one device.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 

The claim 2 limitations further characterize the identification information, which merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
The claim 3 limitations further recite that the identification information is determined using a sensor of the at least one device. The sensor is recited at a high level of generality and is only used as a tool in its ordinary capacity to perform data gathering, and therefore amounts to “apply it.”  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
The claim 4 limitations further recite that the identification information is determined when the article is located at least temporarily in a sensing region of the sensor. The function of the sensor (i.e. sensing an item in a sensing region) is recited at a high level of generality and is only used as a tool in its ordinary capacity to perform data gathering, and therefore amounts to “apply it.”  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
The claim 5 limitations further define the type of sensor.  The characterization of the sensor as a particular sensor merely acts to restrict the application to a particular technical environment of field of use. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
The claim 6-8 limitations further characterize the identification information, which merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 9 further recites that the identification information of the article is determined based at least in part on an activatable carrier.  As currently recited, the characterization of the source of the  might weight toward eligibility. 
Claim 10 further recites identifying the article and/or an article group to be associated with the article based on the identification information.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore recite mental processes.  More specifically, other than reciting “with the at least one device”, nothing in the claim element precludes this step from practically being performed in the human mind. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 11 further recites wherein the identification of the article or the article group with the at least one device is based on a comparison of the identification information with reference information. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore recite mental processes.  More specifically, other than reciting “with the at least one device”, nothing in the claim element precludes this step from practically being performed in the human mind. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 12 further recites taking into account calibration information to determine the identification information. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore recite mental processes.  More specifically, other than reciting “with the at least one device”, nothing in the claim element precludes this step from practically being performed in the human mind. The mere recitation of a generic computer does 
Claim 13 further recites wherein the calibration information is determined based on the article.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore recite mental processes.  More specifically, other than reciting “with the at least one device”, nothing in the claim element precludes this step from practically being performed in the human mind. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 14 further recites determining quantity information, supplier information and/or address information with the at least one device.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore recite mental processes.  More specifically, other than reciting “with the at least one device”, nothing in the claim element precludes this step from practically being performed in the human mind. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 15 further recites determining, with the at least one device, at least one second item of identification information of a second article; and ordering or triggering an order of the second article, with the at least one device, based on the determined second item of identification information of the second article.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. ordering or triggering an order based on determined information) and are therefore a method of organizing human activity. For the reasons described above with respect to 
Claim 16 further recites associating, with the at least one device, at least one order of a first article and at least one order of a second article. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. associating the orders and first and second articles) and are therefore a method of organizing human activity. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 17 further defines the article type, which merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 20 further recites computing elements of the device of claim 19. The recitation of generic computer components does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, 19-20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Glasgow et al. (U.S. Pub. No. 2016/0132821 A1).

Claim 1

Glasgow discloses methods and systems directed to a managed inventory.  Glasgow discloses:

A method implemented by at least one device (Glasgow Fig. 1-4), the method comprising: 

determining, with the at least one device, identification information of an article (Glasgow [0023] Data is provided to the database by one or more sensors. A sensor is a device capable of detecting information. The identification of items in the inventory and the quantity owned may be input by a user or ; and 

ordering or triggering an order of the article, with the at least one device, based at least in part on the determined identification information of the article (Glasgow [0024] Triggering events are defined in terms of sensor data; Glasgow [0036] The condition module 220 is configured to access and store conditional actions. The conditional actions are the actions that will be taken under certain conditions, along with those conditions; Glasgow [0037] The order module 230 may be configured to determine when conditions stored by the condition module 220 are met and to execute the corresponding action by placing an order for items. For example, the condition module 220 may access a condition indicating that when the number of eggs in the refrigerator falls below 3, a dozen eggs should be ordered. The order module 230 may receive data from the sensor module 210 indicating that 2 eggs are present in the user's inventory and, by comparing the number of eggs present to the threshold indicated in the condition, conclude that the condition accessed by the condition module 220 has been met. In response, the order module 230 communicates with the e-commerce machine 120 to place an order. For example, the order module 230 may send the user's address and credit card information along with the quantity of the item to be ordered. The e-commerce machine 120 may cause the user's account to be charged for the ordered 

Claim 2

Continuing from claim 1, Glasgow further discloses wherein the identification information is determined, with the at least one device, based at least in part on the contents of the article and/or packaging of the article (Glasgow [0046]-[0047] FIG. 4 A sensor (e.g., a scale) in a pantry measures the weight of items on a shelf, while a pantry image sensor 420 determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of items remaining is determined. When the amount of each item remaining falls below a threshold (e.g., one can of chicken noodle soup or one box of instant mashed potatoes), additional items are ordered by the inventory management machine 130; Glasgow [0048] A refrigerator shelf weight sensor 430 (e.g., a scale) in a refrigerator measures the weight of items on a shelf, while a second sensor determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of milk remaining is determined. When the amount of milk remaining falls below a threshold (e.g., one quart), additional milk is ordered by the inventory management machine 130) [see also Glasgow [0030] An image sensor (e.g., a camera) in the refrigerator, coupled to a processor configured to analyze images and identify the number of cans of each type of soda, can determine when the quantity of Brand X or Brand Y soda falls below a predetermined threshold; Glasgow [0039] The identification module 250, if present, is configured to identify items based on sensor data. For example, 

Claim 3

Continuing from claim 1, Glasgow further discloses wherein the identification information of the article is determined using a sensor of the at least one device (Glasgow [0046]-[0047] FIG. 4 A sensor (e.g., a scale) in a pantry measures the weight of items on a shelf, while a pantry image sensor 420 determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of items remaining is determined. When the amount of each item remaining falls below a threshold (e.g., one can of chicken noodle soup or one box of instant mashed potatoes), additional items are ordered by the inventory management machine 130; Glasgow [0048] A refrigerator shelf weight sensor 430 (e.g., a scale) in a refrigerator measures the weight of items on a shelf, while a second sensor determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of milk remaining is determined. When the amount of milk remaining falls below a threshold (e.g., one quart), additional milk is ordered by the inventory management machine 130 [see also Glasgow [0030] An image sensor (e.g., a camera) in the refrigerator, coupled to a processor configured to analyze images and identify the number of cans of each type of soda, can determine when the quantity of Brand X or Brand Y soda falls below a predetermined threshold; Glasgow [0039] The identification module 250, if present, is configured to 

Claim 4

Continuing from claim 3, Glasgow further discloses wherein the article or a part thereof for determining the identification information of the article is located at least temporarily in a sensing region of the sensor (Glasgow [0046]-[0047] FIG. 4 A sensor (e.g., a scale) in a pantry measures the weight of items on a shelf, while a pantry image sensor 420 determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of items remaining is determined. When the amount of each item remaining falls below a threshold (e.g., one can of chicken noodle soup or one box of instant mashed potatoes), additional items are ordered by the inventory management machine 130; Glasgow [0048] A refrigerator shelf weight sensor 430 (e.g., a scale) in a refrigerator measures the weight of items on a shelf, while a second sensor determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of milk remaining is determined. When the amount of milk remaining falls below a threshold (e.g., one quart), additional milk is ordered by the inventory management machine 130) [see also Glasgow [0030] An image sensor (e.g., a camera) in the refrigerator, coupled to a processor configured to analyze images and identify the number of cans of each type of soda, can determine when 

Claim 5

Continuing from claim 3, Glasgow further discloses wherein the sensor comprises one or more of the following sensors: - an optical sensor; - an inductive sensor; - a magnetic field sensor; - a capacitive sensor; and/or  2a gas sensor (Glasgow [0046]-[0047] FIG. 4 A sensor (e.g., a scale) in a pantry measures the weight of items on a shelf, while a pantry image sensor 420 determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of items remaining is determined. When the amount of each item remaining falls below a threshold (e.g., one can of chicken noodle soup or one box of instant mashed potatoes), additional items are ordered by the inventory management machine 130; Glasgow [0048] A refrigerator shelf weight sensor 430 (e.g., a scale) in a refrigerator measures the weight of items on a shelf, while a second sensor determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of milk remaining is determined. When the amount of milk remaining falls below a threshold (e.g., one quart), additional milk is ordered by the inventory management machine 130 [see also Glasgow [0030] An image sensor (e.g., a camera) in the refrigerator, 

Claim 6

Continuing from claim 1, Glasgow further discloses wherein the identification information of the article is representative of at least one feature of the article contents and/or the packaging of the article (Glasgow [0046]-[0047] FIG. 4 A sensor (e.g., a scale) in a pantry measures the weight of items on a shelf, while a pantry image sensor 420 determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of items remaining is determined. When the amount of each item remaining falls below a threshold (e.g., one can of chicken noodle soup or one box of instant mashed potatoes), additional items are ordered by the inventory management machine 130; Glasgow [0048] A refrigerator shelf weight sensor 430 (e.g., a scale) in a refrigerator measures the weight of items on a shelf, while a second sensor determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of milk remaining is determined. When the amount of milk remaining falls below a threshold (e.g., one quart), additional milk is ordered by the inventory management machine 130 [see also Glasgow 

Claim 7

Continuing from claim 6, Glasgow further discloses wherein the least one feature of the article contents and/or the packaging of the article is a chemical and/or physical property (Glasgow [0046]-[0047] FIG. 4 A sensor (e.g., a scale) in a pantry measures the weight of items on a shelf, while a pantry image sensor 420 determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of items remaining is determined. When the amount of each item remaining falls below a threshold (e.g., one can of chicken noodle soup or one box of instant mashed potatoes), additional items are ordered by the inventory management machine 130; Glasgow [0048] A refrigerator shelf weight sensor 430 (e.g., a scale) in a refrigerator measures the weight of items on a shelf, while a second sensor determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of milk remaining is determined. When the amount of milk remaining falls below a threshold (e.g., one quart), additional milk 

Claim 8

Continuing from claim 6, Glasgow further discloses wherein the least one feature of the article contents and/or the packaging of the article is one or more of the following features or comprises: - a dimension; - a volume; - a silhouette; - transparency; - a color feature; - a pattern; - a font feature; and/or - an optoelectronic readable font (Glasgow [0046]-[0047] FIG. 4 A sensor (e.g., a scale) in a pantry measures the weight of items on a shelf, while a pantry image sensor 420 determines the identity of the items (e.g., a camera in conjunction with image-recognition software). Based on the sensor inputs, the amount of items remaining is determined. When the amount of each item remaining falls below a threshold (e.g., one can of chicken noodle soup or one box of instant mashed potatoes), additional items are ordered by the inventory management machine 130; Glasgow [0048] A refrigerator shelf weight sensor 430 (e.g., a scale) in a refrigerator measures the weight of items on a shelf, while a 

Claim 9

Continuing from claim 1, Glasgow further discloses wherein the identification information of the article is determined based at least in part on an activatable carrier (Glasgow 0087] Alternative or additional sensors may also be used to determine that an item has been added and to gather information about it. For example, an added item may have a radio-frequency identification ("RFID") tag attached to it. The sensor may be an RFID detector. By detecting a new RFID tag, the addition of an item is detected. Via a database lookup, information about the tagged item is retrieved; Glasgow [0089] The sensors in the storage area are polled by the sensor module 210 to gather additional information about the item (operation 1220). In some example embodiments, the order of operations 1210 and 1220 are reversed, or 

Claim 10

Continuing from claim 1, Glasgow further discloses identifying the article and/or an article group to be associated with the article, with the at least one device and based on the identification information (Glasgow 0030] The inventory management machine 130 stores data about items. For example, a database in the inventory management machine 130 may have tables storing information regarding wood, paper, food, and electronic subscriptions. These tables may indicate not only static information about the items that does not change such as a name and an image, but also dynamic information that changes over time such as a current inventory and a rate of use. The inventory management machine 130 also stores data about users. For example, the inventory management machine 130 may have tables indicating which of these items is owned by a particular user. In a home, multiple users of the inventory management machine 130 may each have ownership of different items. To illustrate, one roommate may consume one brand of soda (e.g., Brand X) while another roommate consumes a different brand of soda (e.g., Brand Y). An image sensor (e.g., a camera) in the refrigerator, coupled to a processor configured to analyze images and identify the number of cans of each type of soda, can determine when the quantity of Brand X or Brand Y soda falls below a predetermined threshold. Based on an association of the soda with the corresponding roommate, an order for the soda can be placed and the appropriate roommate billed).

Claim 11

Continuing from claim 10, Glasgow further discloses wherein the identification of the article or the article group with the at least one device is based on a comparison, with the at least one device, of the identification information with reference information (Glasgow [0030] The inventory management machine 130 stores data about items. For example, a database in the inventory 

Claim 12

Continuing from claim 1, Glasgow further discloses taking into account calibration information to determine the identification information with the at least one device (Glasgow [0024] Triggering events are defined in terms of sensor data. For example, a user may need firewood in the winter, but not in summer. A weight sensor (e.g., a scale) may detect the current weight of wood stored by the user, while a time sensor (e.g., a clock) working with a temperature sensor (e.g., a thermometer) can determine the season. Based on the weight of the wood being below a threshold and the season being winter, an order for delivery of wood may be placed. The determination that the season is winter may be based on the current date (e.g., between December 1 and March 1), based on the temperature (e.g., a high temperature below 60 degrees Fahrenheit for at least five consecutive days), or a suitable combination thereof. The amount of wood to be ordered may be a fixed, predetermined amount, or may be based on sensor data. For example, if the time sensor and temperature sensor indicate that winter is nearly over, the amount of wood ordered may less than if the time sensor and temperature sensor indicate that winter is just beginning. As another example, if the weight sensor indicates that the wood stockpile is nearly 

Claim 13

Continuing from claim 12, Glasgow further discloses wherein the calibration information is determined, with the at least one device, based on the article (Glasgow [0024] Triggering events are defined in terms of sensor data. For example, a user may need firewood in the winter, but not in summer. A weight sensor (e.g., a scale) may detect the current weight of wood stored by the user, while a time sensor (e.g., a clock) working with a temperature sensor (e.g., a thermometer) can determine the season. Based on the weight of the wood being below a threshold and the season being winter, an order for delivery of wood may be placed. The determination that the season is winter may be based on the current date (e.g., between December 1 and March 1), based on the temperature (e.g., a high temperature below 60 degrees Fahrenheit for at least five consecutive days), or a suitable combination thereof. The amount of wood to be ordered may be a fixed, predetermined amount, or may be based on sensor data. For example, if the time sensor and temperature sensor indicate that winter is nearly over, the amount of wood ordered may less than if the time sensor and temperature sensor indicate that winter is just beginning. As another example, if the weight sensor indicates that the wood stockpile is nearly depleted, 

 Claim 14
Continuing from claim 1, Glasgow further discloses - determining quantity information, with the at least one device; - determining supplier information, with the at least one device; and/or - determining address information, with the at least one device (Glasgow [0037] The order module 230 may be configured to determine when conditions stored by the condition module 220 are met and to execute the corresponding action by placing an order for items. For example, the condition module 220 may access a condition indicating that when the number of eggs in the refrigerator falls below 3, a dozen eggs should be ordered. The order module 230 may receive data from the sensor module 210 indicating that 2 eggs are present in the user's inventory and, by comparing the number of eggs present to the threshold indicated in the condition, conclude that the condition accessed by the condition module 220 has been met. In response, the order module 230 communicates with the e-commerce machine 120 to place an order. For example, the order module 230 may send the user's address and credit card information along with the quantity of the item to be ordered. The e-commerce machine 120 may cause the user's account to be charged for the ordered items and communicate the order to the appropriate parties (e.g., the warehouse storing the physical items ordered [see also Glasgow [0022] A database may 

Claim 15

Continuing from claim 1, Glasgow further discloses - determining, with the at least one device, at least one second item of identification information of a second article; and - ordering or triggering an order of the second article, with the at least one device, based on the determined second item of identification information of the second article (Glasgow [0078] The user table 1130 contains one row for each user. Each row includes a user identifier, a payment account, an address, and a preferences field. The user identifier is a unique identifier for each user that allows the user to be referred to by computer programs and other tables in the database. The payment account identifies a payment account of the user that can be charged when placing orders on the user's behalf. The address identifies a shipping address to which orders placed for the user can be delivered. The preferences field includes one or more preference settings for the user, either directly in the user table 1130 or as a reference to a preferences table (not shown); Glasgow [0080] The inventory table 1150 contains one row for each item owned by each user. Accordingly, while there may be multiple rows for each user identifier and multiple rows for each item identifier, there is only one row for each unique pair of user identifier and item identifier. The row stores the quantity of the item owned by the user and, optionally, a sensor identifier. The sensor identifier, if present, identifies a sensor in the sensor table 1110 that provides information used to determine the quantity; Glasgow [0081] The conditional action table 1160 contains one row for each conditional action. Each row includes an action identifier, a condition identifier, an item identifier, a quantity of the item, a user identifier, and a status. The action identifier is a unique identifier for each conditional action that allows the conditional action to be referred to by computer programs and other tables in the database. The condition identifier is a reference to the condition table 1120, and identifies the criteria that must be met in order to trigger the conditional action. The item identifier is a reference to the item table 1140, and identifies the item to be ordered when the conditions are met. The quantity identifies the number or amount of the item to be ordered when the conditions are met. The user identifier is a reference to the user table 1130, and identifies the user on whose behalf an order of the item will be placed when the conditions are met. The status reflects the current status of the conditional action [see 

Claim 16

Continuing from claim 1, Glasgow further discloses - associating, with the at least one device, at least one order of a first article and at least one order of a second article (Glasgow [0078] The user table 1130 contains one row for each user. Each row includes a user identifier, a payment account, an address, and a preferences field. The user identifier is a unique identifier for each user that allows the user to be referred to by computer programs and other tables in the database. The payment account identifies a payment account of the user that can be charged when placing orders on the user's behalf. The address identifies a shipping address to which orders placed for the user can be delivered. The preferences field includes one or more preference settings for the user, either directly in the user table 1130 or as a reference to a preferences table (not shown). For example, the preferences field may indicate whether the user wants to be informed before orders are placed or if the user prefers for orders to be placed automatically when their conditions are met; Glasgow [0080] The inventory table 1150 contains one row for each item owned by each user. Accordingly, while there may be multiple rows for each user identifier and multiple rows for each item identifier, there is only one row for each unique pair of user identifier and item identifier. The row stores the quantity of the item owned by the user and, optionally, a sensor identifier. The sensor identifier, if present, identifies a sensor in the sensor table 1110 that provides information used to determine the quantity; Glasgow [0081] The conditional action table 1160 contains one row for each conditional action. Each row includes an action identifier, a condition identifier, an item identifier, a quantity of the item, a user identifier, and a status. The action identifier is a unique identifier for each conditional action that allows the conditional action to be referred to by computer programs and other tables in the database. The condition identifier is a reference to the condition table 1120, and identifies the criteria that must be met in order to trigger the conditional action. The item identifier is a reference to the item table 1140, and identifies the item to be ordered when the conditions are met. The quantity identifies the number or amount of the item to be ordered when the conditions are met. The user 

Claim 17

Continuing from claim 1, Glasgow further discloses wherein the article is a cleaning agent article (Glasgow [0051] In another example embodiment, a laundry load sensor 450 in a washing machine measures the number of loads of laundry done. Based on the number of loads of laundry done, an average amount of laundry detergent used per load, and a starting amount of detergent, the amount of detergent remaining is determined. When the amount of detergent remaining falls below a threshold (e.g., detergent for five loads of laundry remaining), additional laundry detergent is ordered by the inventory management machine 130. Glasgow [0053] In yet another example embodiment, a toilet paper roll rotation sensor 470 in a bathroom measures the number of rotations of a toilet paper dispenser. Based on the number of rotations of the dispenser, an average number of rotations per toilet paper roll, and a starting number of toilet paper rolls, the number of toilet paper rolls remaining is determined. When the number of toilet paper rolls falls below a threshold (e.g., three rolls of toilet paper), additional toilet paper is ordered by the inventory management machine 130).

Claim 19

Glasgow discloses methods and systems directed to a managed inventory.  Glasgow discloses:

A device comprising at least one processor and at least one memory comprising computer program code, wherein the at least one memory and the computer program code are configured to carry out and/or control at least one method according to claim 1 by employing the at least one processor (Glasgow [0027]-[0029] FIG. 1 is a network diagram illustrating a network environment 100 

See also the rejection of claim 1 above.

Claim 20

Continuing from claim 19, Glasgow further discloses- a user interface; - a communication interface configured for wireless or wired communication with a domestic appliance; and/or - a sensor means for determining the identification information of the article (Glasgow [0041] FIG. 3 is a block diagram illustrating components of the device 150, according to some example embodiments. The device 150 is shown as including an input module 310, a sensor module 320, and a communication module 330, all configured to communicate with each other (e.g., via a bus, shared memory, or a switch). Any one or more of the modules described herein may be implemented using hardware (e.g., a processor of a machine) or a combination of hardware and software. For example, any module described herein may configure a processor to perform the operations described herein for that module. Moreover, any two or more of these modules may be combined into a single module, and the functions described herein for a single module may be subdivided among multiple modules. Furthermore, according to various example embodiments, modules described herein as being implemented within a single machine, database, or device may be distributed across multiple machines, databases, or devices; Glasgow [0042] The input module 310 is configured to receive input from a user via a user interface. For example, the user may enter a current quantity of an item in the user's inventory, a quantity below which the item should be ordered, a quantity of the item to order when reordering, and the sensor to use to detect the current quantity of the item or when an item of the user's inventory is used; Glasgow [0043] - [0045] The sensor module 320 is configured to receive sensor data [see also Glasgow [0030] an image sensor in a refrigerator;  Glasgow [0048] a weight sensor in a refrigerator;  Glasgow [0051] a laundry load sensor 450 in a washing machine;]).

Claim 23

Glasgow discloses methods and systems directed to a managed inventory.  Glasgow discloses:

A computer-readable storage medium, that is a physical object, which comprises program instructions that prompt a processor to execute and/or control a method according to claim 1 (Glasgow [0027]-[0029] FIG. 1 is a network diagram illustrating a network environment 100 suitable for a managed inventory, according to some example embodiments. The network environment 100 includes e-commerce machines 120 and 140, an inventory management machine 130, and devices 150A, 150B, and 150C, all communicatively coupled to each other via a network 170. The e-commerce machines 120 and 140, the inventory management machine 130, and the devices 150 may each be implemented in a computer system, in whole or in part, as described below with respect to FIG. 15; Glasgow [0117] FIG. 15 is a block diagram illustrating components of a machine 1500, according to some example embodiments, able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium, a computer-readable storage medium, or any suitable combination thereof) and perform any one or more of the methodologies discussed herein, in whole or in part. The machine 1500 may be used to implement the e-commerce machine 120, the inventory management machine 130, and the devices 150; Glasgow [0118] The machine 1500 includes a processor 1502 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a digital signal processor (DSP), an application specific integrated circuit (ASIC), a radio-frequency integrated circuit (RFIC), or any suitable combination thereof), a main memory 1504, and a static memory 1506, which are configured to communicate with each other via a bus 1508; Glasgow [0119]-[0121] The storage unit 1516 includes a machine-readable medium 1522 on which is stored the instructions 1524 embodying any one or more of the methodologies or functions described herein) [see also Glasgow [0034] FIG. 2 is a block diagram illustrating components of the inventory management machine 130, according to some example embodiments; Glasgow [0041] FIG. 3 is a block diagram illustrating components of the device 150, according to some example embodiments. The device 150 is shown as including an input module 310, a sensor module 320, and a communication module 330, all configured to communicate with each other (e.g., via a bus, shared memory, or a switch). Any one or 

See also the rejection of claim 1 above.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yenni et al. (U.S. Pub. No. 2009/0119142 A1), disclosing a restroom monitoring system.
Ebrom et al. (U.S. Pub. No. 2009/0040012 A1), disclosing a consumable holder for an appliance.
Howard et al. (U.S. Pub. No. 2002/0120534 A1), disclosing a system and method for household grocery management,
Alvo et al. (U.S. Pub. No. 2018/0144290 A1), disclosing consumable usage sensors and applications to facilitate automatic replenishment of consumables.
Kakani (U.S. Pub. No. 2018/0276428 A1), disclosing systems and methods for consumer item tracking user sensor detection.
Sone (U.S. Patent No. 6,204,763 B1), disclosing a household consumable item automatic replenishment system.
Yang, Hongbiao, et al. ("Using Smart Kitchen for grocery purchase prediction") disclosing a Smart Kitchen, which can sense and learn the user’s daily usage and replenish behaviors through sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/ABBY J FLYNN/Primary Examiner, Art Unit 3625